Citation Nr: 0302709	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a postoperative right 
knee meniscus tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran in this case served on active duty from August 
1976 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Within the referenced decision, the RO 
denied the veteran's claim seeking entitlement to service 
connection for a postoperative right knee meniscus tear.  The 
veteran has perfected a timely appeal with respect to this 
issue.

This case was also previously before the Board in February 
2001, at which time it was remanded for further development.  
Such development having been completed, the case is again 
before the Board for appellate review.  

Finally, the Board observes that in December 1999 the veteran 
requested a personal hearing before the Waco RO.  By way of 
correspondence dated March 15, 2000, the veteran was notified 
of his scheduled hearing to be held in April 2000, however, 
the veteran failed to appear for such hearing.  The veteran 
has given no indication that he desires a rescheduled 
hearing.


FINDINGS OF FACT

1.  The veteran had a right knee condition which preexisted 
his period of active military service.

2.  The veteran's right knee condition did not undergo a 
permanent worsening during his period of active military 
service.

3.  The veteran did not incur a right meniscus tear in 
service.

CONCLUSION OF LAW

The veteran's postoperative right knee meniscus tear is not 
due to a right knee injury incurred in or aggravated during 
his period of active military service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for a postoperative 
right knee meniscus tear, the veteran has received the degree 
of notice which is contemplated by law.  The RO has 
specifically provided the veteran with a copy of a rating 
action dated in March 1998, a Statement of the Case dated in 
September 1999, a VCAA letter dated in April 2001, and a 
Supplemental Statement of the Case dated in November 2001.  
The veteran and his representative were also provided with a 
copy of the Board's February 2001 remand.  By way of all of 
the aforementioned documents, the veteran was provided with 
notice regarding the evidence needed to substantiate his 
service connection claim in accordance with governing VA 
regulations.  These same documents provided the veteran with 
notice regarding the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
In this manner, VA more narrowly assessed and articulated for 
the veteran his obligation to provide any outstanding 
evidence, if existent, necessary for purposes of adequately 
satisfying the regulatory requirements for entitlement to 
service connection for a postoperative right knee meniscus 
tear.  The RO's March 1998 rating decision, September 1999 
Statement of the Case, and November 2001 Supplemental 
Statement of the Case additionally provided the veteran with 
the reasons and overall rationale for the determination made 
regarding his claim for service connection.  Finally, by way 
of correspondence dated in January 2003 the veteran was put 
on notice that VA had obtained a copy his December 2002 
examination report acquired as the result of the Board's 
development of his claim for entitlement to service 
connection for a postoperative right knee meniscus tear.  See 
38 C.F.R. §§ 19.9(a)(2), 20.903 (2002).  A copy of the 
December 2002 examination was enclosed with the same 
referenced letter and the veteran was informed that he could 
submit additional evidence and/or argument relevant to this 
issue within 60 days from the date of VA's letter.  In 
response, the veteran's representative has submitted a 
supplemental brief dated in January 2003.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim.  Most notably, the 
RO has made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims folder.  Copies of the veteran's 
relevant VA and non-VA treatment records have likewise been 
associated with the veteran's claims folder.  In September 
2001 and more recently in December 2002, the veteran was 
provided with a relevant VA examination.  Copies of the 
examination reports are of record.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking entitlement to service connection for postoperative 
right knee medial meniscus tear is ready for appellate 
review.

II.  Service Connection

The veteran contends that the RO erred by failing to grant 
service connection for his postoperative right medial 
meniscus tear.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
38 C.F.R. § 3.303.  If a condition is not shown to be 
chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b)(2001).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  In addition, service connection 
may also be granted on the bases of post-service initial 
diagnosis of a disease where the physician relates the 
current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).  
Finally, a veteran is presumed to have been in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

A review of the record indicates the veteran underwent a pre-
induction examination in July 1976.  At this time, clinical 
findings pertaining to the veteran's lower extremities were 
described as normal.  A subsequent notation, which was dated 
in August 1976 and added to the veteran's aforementioned 
examination report, reflects that the veteran subsequently 
reported a history of having hurt his right knee prior to 
entering into service in March 1974.  The examiner indicated 
that the veteran had reported this information as an 
"afterthought," and the veteran had brought in a doctor's 
letter pertaining to this issue.

At the time of the veteran's post-service September 2001 and 
December 2002 VA examinations, the veteran again reported a 
history of having been involved in a motorcycle accident 
prior to his entrance into active military service.  The 
veteran specifically advised his December 2002 examiner that 
he had had a motorcycle accident as a teenager, and he was 
subsequently treated at Dyess Air Force Base as a dependent 
of an active duty airman.  Based on the notation of a right 
knee injury made at the time of the veteran's pre-induction 
examination coupled with the veteran's own admissions during 
clinical evaluation, the veteran's December 2002 examiner 
concluded that the veteran had a pre-existing right knee 
condition incurred as the result of an earlier motorcycle 
accident.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Because the veteran had a pre-existing right knee condition 
prior to his entry into active military service, it must next 
be determined whether the veteran's condition was aggravated 
as the result of his military service.  In this regard, a 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

In the medical opinion of the veteran's December 2002 VA 
examiner, the veteran's service medical records do not 
support a finding that the veteran's pre-existing right knee 
condition was aggravated by virtue of his active military 
service.  According to the examiner, the veteran's service 
medical records contained only one instance of possible 
aggravation of the veteran's right knee condition.  
Specifically a service medical Condition Report dated in June 
1977 indicated the veteran was medically qualified for 
limited duty, including no "PT or running" due to right 
knee chondromalacia.  Absent evidence contained in the 
condition report of possible aggravation of the veteran's 
right knee in the form of chondromalacia, the veteran's 
December 2002 VA examiner clarified that the records did not 
indicate that the referenced problem was prolonged or 
recurrent.  As such, the examiner determined that activity 
during the veteran's period of service did not cause 
recurrent symptoms in the veteran's right knee which were not 
temporary.  Likewise, in the VA examiner's medical opinion, 
there was no permanent worsening of the veteran's right knee 
by virtue of his military service.  

Finally, while the veteran's December 2002 VA examiner noted 
that the veteran's right knee condition subsequently 
necessitated a subsequent post-service operative repair of a 
meniscus tear, he indicated that such tear did not have its 
onset during the veteran's period of active military service 
as a 'diligent' search among the veteran's records contained 
no findings or record of an injury, diagnosis of, or 
documentation of a right meniscus tear during the veteran's 
period of service.  In the examiner's medical opinion, the 
veteran's right meniscal tear and the surgery that followed 
for treatment was caused and due to an intercurrent right 
knee injury which the veteran incurred at work.  In this 
regard, post-service medical records do in fact indicate the 
veteran suffered a twisting-type of injury to his right knee 
at work in February 1996.  In support of his assertion 
regarding the onset of the veteran's right meniscal tear, the 
veteran's December 2002 examiner noted the veteran's work 
injury led to worker's compensation treatment under the care 
of Dr. Gurkoff (Dr. G), including diagnosis of a tear in the 
right medial meniscus confirmed on MRI, and arthroscopic 
surgery for repair of the right medial meniscus with partial 
excision in April 1996 followed by recovery.  The veteran's 
December 2002 specifically noted that Dr. G's medical report, 
dated in December 1996, indicated that the veteran had "no 
prior injury to the right knee."  This was then restated on 
a report which was not dated.  Thereafter, an MRI taken 
during this time period revealed a tear and degeneration in 
the medial meniscus.  The veteran then underwent an 
arthroscopic procedure on April 1996, and he was discharged 
from Dr. G's care in June 1996.  

Presently, the veteran's most recent December 2002 physical 
examination reveals that for all practical purposes, the 
veteran's right knee appears to have recovered, with some 
residual degenerative joint disease secondary to wear and 
tear.  Nevertheless, because the evidence of record does not 
indicate the veteran's pre-existing right knee condition was 
aggravated in service, the Board finds that service 
connection for the veteran's current disability is not 
warranted.  The Board has also considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application in this instance.  Gilbert v. Brown, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a postoperative right 
knee meniscus tear is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

